In an action to *574recover damages for medical malpractice, the defendant Louis Turitto appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), dated May 24, 1994, which denied his motion pursuant to CPLR 5015 (a) (1) to vacate a judgment entered upon his default in answering. The appeal brings up for review so much of the order of the same court, dated August 17, 1994, as, upon renewal and reargument, substantially adhered to its original determination (CPLR 5517 [b]).
Ordered that the appeal from the order dated May 24, 1994, is dismissed, as that order was superseded by the order dated August 17, 1994, made upon renewal and reargument; and it is further,
Ordered that the order dated August 17, 1994, is affirmed insofar as reviewed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The appellant has failed to proffer a reasonable excuse for his default in interposing an answer (see, State Farm Ins. Co. v Sheeran, 204 AD2d 617). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.